FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into this 29th day of June, 2007, by and between
SILICON VALLEY BANK (“Bank” or “Silicon”) and TELECOMMUNICATION SYSTEMS, INC., a
Maryland corporation (“Borrower”) whose address is 275 West Street, Suite 400,
Annapolis, Maryland 21401.

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of October 14, 2005 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank make certain other revisions to the Loan
Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement

2.1 Term Loan. The following Section is added to the Loan Agreement immediately
after Section 1.11 as Section 1.12:

1.12 Term Loan. At the request of Borrower, Silicon will make a term loan to the
Borrower (the “Term Loans”), in the amount shown on the Schedule, provided no
Default or Event of Default has occurred and is continuing. The Term Loan shall
be repaid in accordance with the Schedule.

2.2 Collection of Accounts and Remittance of Proceeds. Sections 4.4 and 4.5 of
the Loan Agreement are amended and restated in their entirety as follows:

4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is

1

continuing and will deposit all Accounts and all proceeds of Collateral into
Borrower’s operating account maintained at Silicon. After a Default or an Event
of Default, Silicon may, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment, to be applied to the Obligations in
such order as Silicon shall determine.

4.5. Remittance of Proceeds. After a Default or an Event of Default, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to Silicon in the original form in which received by Borrower
not later than the following Business Day after receipt by Borrower, to be
applied to the Obligations in such order as Silicon shall determine; provided
that, if no Default or Event of Default has occurred and is continuing, Borrower
shall not be obligated to remit to Silicon the proceeds of any Collateral and
shall promptly deposit such proceeds into Borrower’s operating account
maintained at Silicon. Nothing in this Section limits the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.

2.3 Definitions. (a) The definitions of “Buyer”, “Borrower Agreement”, “Exim
Bank”, “Exim Borrowing Base”, “Exim Eligible Foreign Accounts”, “Exim Eligible
Foreign Inventory”, “Exim Guarantee”, “Export Order” and “Streamline Period” are
deleted in their entirety and the Loan Agreement shall be construed and
interpreted without reference to such terms.

(b) The definition of “Maximum Credit Limit” is amended and restated in its
entirety as follows:

“Maximum Credit Limit” means $22,000,000 at all times.

2.4 The Schedule. The Schedule to the Loan Agreement is amended and restated in
its entirety pursuant to the Schedule attached hereto.

2.5 Compliance Certificate. From and after the date of this Amendment, the
Compliance Certificate attached hereto as Exhibit A shall be the Compliance
Certificate for purposes of the Loan Agreement.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

2

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on October 14,
2005 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto. The
Borrower agrees to pay Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

3

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

              BANK       BORROWER    
Silicon Valley Bank
 
 
 
        TeleCommunication Systems, Inc.
By:
  /s/ Silicon Valley Bank   By:   /s/ Thomas M. Brandt, Jr.
 
           
Name:
Title:
      Name:
Title:   Thomas M. Brandt, Jr.
Sr. Vice President & CFO

4

Replacement Schedule to
Second Amended and Restated Loan and Security Agreement

      Borrower: TELECOMMUNICATION SYSTEMS, INC.
Address: 275 West Street, Suite 400

Annapolis, Maryland 21401
Date:
 
June 29, 2007

This Replacement Schedule replaces the current schedule to the Second Amended
and Restated Loan and Security Agreement dated October 14, 2005 and is an
integral part of the Second Amended and Restated Loan and Security Agreement
between Silicon Valley Bank and the Borrower dated October 14, 2005, as amended
from time to time.

1. CREDIT LIMIT



      (Section 1.1): An amount not to exceed the lesser of: (i) the Maximum
Credit Limit, less the amount of any outstanding Letters of Credit, FX Forward
Contracts, FX Reserves (the “Sublimit Outstandings”) and the applicable Term
Loan Reserve; or (ii) eighty five percent (85%) (the “Advance Rate”) of the
amount of Borrower’s Eligible Receivables, less the amount of Sublimit
Outstandings and the applicable Term Loan Reserve. Silicon may, from time to
time, modify the Advance Rate, in its good faith business judgment, upon notice
to the Borrower, based on changes in collection experience with respect to
Accounts or other issues or factors relating to the Accounts or other
Collateral.

Letters of Credit Sublimit,
Foreign Exchange Sublimit
And Cash Management



      Sublimit An aggregate amount not to exceed Ten Million Dollars
($10,000,000) at any one time.

Term Loan: Ten Million Dollars ($10,000,000).

For purposes hereof, the “Term Loan Reserve” shall at all times that the
Outstanding Obligations exceed Twenty Million Dollars ($20,000,000) mean an
amount equal to fifty percent (50%) of the then outstanding principal balance of
the Term Loan, provided, however, the Term Loan Reserve shall be reduced to Zero
Dollars ($0) at all times that Borrower achieves and sustains a Fixed Charge
Coverage Ratio equal to or greater than 1.25 to 1.00.

5

2. INTEREST.

3. FEES:

All Revolving Loans shall bear interest at a rate equal to the Prime Rate in
effect from time to time per annum.

The Term Loan shall bear interest at a rate equal to the Prime Rate in effect
from time to time per annum, plus one quarter of one percent (0.25%) per annum.

The interest rate applicable to the Obligations shall change on each date there
is a change in the Prime Rate. Interest shall be calculated on the basis of a
360-day year for the actual number of days elapsed.

Loan Fee:

A non refundable fee in the amount of One Hundred Twenty Five Thousand Dollars
($125,000) shall be due and payable within five (5) Business Days that the
outstanding Obligations (excluding the face amount of all issued and outstanding
Letters of Credit and all amounts outstanding under the Term Loan) exceed
Fifteen Million Dollars ($15,000,000).

Collateral MonitoringFee:

Five Hundred Dollars ($500), per month, payable in arrears (prorated for any
partial month at the beginning and at termination of this Agreement).



      Term Loan Fee: A non refundable fee in the amount of Seventy Five Thousand
Dollars ($75,000) due and payable on the date hereof.

4. REPAYMENT OF TERM LOAN:

Repayment of Term Loan:



      Borrower will repay the outstanding balance of the Term Loan in equal
monthly principal payments of $166,666.66, plus interest commencing on of
August 1, 2007 and continuing on the first day of each month thereafter.



      Early Termination:



      Borrower shall have the option to prepay the Term Loan in whole from time
to time, provided Borrower: (i) provides written notice to Bank of its election
to prepay the Term Loan at least fifteen (15) days prior to such prepayment, and
(ii) pays, on the date of such prepayment (A) the principal amount of such
prepayment, plus accrued interest due and owing thereon on such date, plus
(B) the Make Whole Premium, plus (C) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts. No Make Whole Premium shall be





6



5.   MATURITY DATE: Loans

Term Loan

charged if the Term Loan is repaid with the proceeds from (i) a new facility
from another division of the Bank, (ii) new Subordinated Debt, or (iii) a new
round of equity financing. The Make Whole Promissory shall be due and payable on
the effective date of prepayment and thereafter shall bear interest at a rate
equal to the highest rate applicable to any of the Obligations.

For purposes hereof, “Make Whole Premium” shall mean an amount equal to (a) two
percent (2.0%) of the outstanding Term Loan if the prepayment is made on or
before June 30, 2008, (b) one and one half percent (1.50%) of the outstanding
Term Loan if the prepayment is made after June 30, 2008 but on or before
June 30, 2009, (c) one percent (1.0%) of the outstanding Term Loan if the
prepayment is made after June 30, 2009 and on or before June 30, 2010; (d) one
half percent (0.50%) of the outstanding Term Loan if the prepayment is made
after June 30, 2010 and on or before June 30, 2011, and (e) zero percent (0%)
after June 30, 2011.

June 29, 2010

Unless sooner paid, all accrued and unpaid interest plus unpaid principal on the
Term Loan shall be due and payable in full on July 1, 2012.

6. FINANCIAL COVENANTS:

Borrower shall comply with each of the following covenants. Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:

      Minimum Adjusted    
Quick Ratio:
  Borrower shall at all times maintain, tested as of
the last day of each month, maintain an Adjusted
Quick Ratio of not less than 1.10 to 1.00.
Minimum Quarterly
EBITDA:
 
During any period prior to July 1, 2008, when
Borrower fails to meet the Minimum Liquidity
Ratio, Borrower shall maintain, tested as of the
last day of each fiscal quarter, EBITDA, less
unfunded capital expenditures, of not less than
$750,000.

Minimum Fixed Charge

Coverage Ratio: During any period from and after July 1, 2008, when Borrower
fails to meet the Minimum Liquidity Ratio, Borrower shall

7 maintain at all times a Fixed Charge Coverage Ratio of not less than 1.10 to
1.00.



    Definitions. For purposes of the foregoing financial covenants, the
following term shall have the following meaning:

“Adjusted Quick Ratio” shall mean the ratio of (A) unrestricted cash and
equivalents, plus billed accounts receivable divided by (B) Current Liabilities,
less the current portion of deferred revenue.

“Current Liabilities” shall mean the aggregate amount of Borrower’s Total
Liabilities which mature within one (1) year.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, less capitalized software
development costs. Bank shall permit reasonable add backs to EBITDA for non-cash
items, including, but not limited to stock compensation. In addition, gains and
losses from discontinued operations related to the Borrower’s “Enterprise
Mobility Services” division shall be excluded from the calculation of EBTIDA.

“Fixed Charge Coverage Ratio” shall mean the ratio of (A) Borrower’s EBITDA for
the twelve (12) month period then ending to (B) Borrower’s Fixed Charges for the
trailing three (3) month period, multiplied by four (4).

“Fixed Charges” shall mean the sum of capital expenditures which are not
finance, Interest Expense, cash income taxes paid by Borrower, any required
principal reductions during any period of measurement, and any cash dividends
paid by Borrower.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Obligations and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap,


8

cap, and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Minimum Liquidity Ratio” shall mean as of the date of determination, a
Liquidity Ratio in excess of 1.50 to 1.00.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Liquidity Ratio” shall mean as of any date of determination the ratio of
(A) the sum of Borrower’s cash held at Bank, plus the lesser the Maximum Credit
Limit, less the Sublimit Outstandings, minus (e) the outstanding principal
balance of any Revolving Loans to (B) the outstanding principal balance of all
Obligations, including the face amount of all Letters of Credit issued under
this Agreement.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, and current
portion Subordinated Debt allowed to be paid, but excluding all other
Subordinated Debt.
8. REPORTING. Borrower shall provide Silicon with the following:



1.   Monthly transaction reports and schedules of collections, on Silicon’s
standard form shall be provided monthly (and upon each Loan request.



2.   Monthly accounts receivable agings, aged by invoice date, within fifteen
(15) days after the end of each month.



3.   Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within fifteen (15) days after the end of each
month.



4.   Monthly unaudited financial statements, as soon as available, and in any
event within thirty (30) days after the end of each month.



5.   Monthly Compliance Certificates, within thirty (30) days after the end of
each month, in such form as Silicon shall reasonably specify, signed by the
Chief Financial Officer, Vice President, Finance, Treasurer or Corporate
Controller of Borrower, certifying that as of the end of such month Borrower was
in full compliance with all of the terms and

9

conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Silicon shall reasonably request, including, without limitation,
a statement that at the end of such month there were no held checks.



6.   Annual forecasts prior to each fiscal year end of Borrower and operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the current fiscal year of Borrower within sixty (60) days after
the end of each fiscal year of Borrower.



7.   Annual financial statements, as soon as available, and in any event within
one hundred twenty (120) days following the end of Borrower’s fiscal year,
certified by, and with an unqualified opinion of, independent certified public
accountants acceptable to Silicon.



8.   Within five (5) days of filing, all reports on Form 10-K, 10-Q and 8 K
filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet

9. BORROWER INFORMATION:
Borrower represents and warrants that the information set forth in the
Perfection Certificate of the Company dated June 25, 2007, previously submitted
to Silicon (the “Perfection Certificate”) is true and correct as of the date
hereof.
10. ADDITIONAL PROVISIONS:



1.   Depository and Operating Accounts. Maintain its primary operating and other
deposit accounts with Bank and Bank’s Affiliates which accounts shall represent
at least eighty percent (80%) of the dollar value of Borrower’s accounts at all
financial institutions. Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder.

10

The provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.



2.   Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon’s standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding. Prior to incurring any Inside
Debt in the future, Borrower shall cause the person to whom such Inside Debt
will be owed to execute and deliver to Silicon a subordination agreement on
Silicon’s standard form.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

             
Borrower:
  Silicon   :  
TELECOMMUNICATION SYSTEMS, INC.
  SILICON VALLEY BANK    
By:
  /s/ Thomas M. Brandt, Jr.   By:   /s/ Silicon Valley Bank
 
           
Title:
  Sr. Vice President & CFO   Title:  


11

Name: Thomas M. Brandt, Jr. Name:COMPLIANCE CERTIFICATE

To: Silicon Valley Bank

8020 Towers Crescent Drive, Suite 475 Vienna, Virginia 22182



    From: TeleCommunication Systems, Inc. 275 West Street, Suite 400 Annapolis,
Maryland 21401  

The undersigned authorized officer of Telecommunication Systems, Inc.
(“Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (i) Borrower is in complete compliance for the period ending      
with all required covenants except as noted below and (ii) all representations
and warranties in the Agreement are true and correct in all material respects on
this date. In addition, the undersigned authorized officer of Borrower certifies
that Borrower and each Subsidiary (i) has timely filed all required tax returns
and paid, or made adequate provision to pay, all material taxes, except those
being contested in good faith with adequate reserves under GAAP and (ii) does
not have any legal actions pending or threatened against Borrower or any
Subsidiary which Borrower has not previously notified in writing to Bank.
Attached are the required documents supporting the certification. In addition,
the undersigned certifies that (1) Borrower and each Subsidiary has timely filed
all required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP and (ii) no liens has been levied or claims made against
Borrower or any of its Subsidiaries relating to unpaid employee payroll or
benefits which Borrower has not previously notified in writing to Bank. The
Officer certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

          REPORTING COVENANT   REQUIRED   COMPLIES
Financials & Comp. Cert.
  Monthly w/in 30 days   YES/NO
Receivable agings (invoice date)
  Monthly w/in 15 days   YES/NO
Reconciliations of A/R agings,
  Monthly w/in 15 days   YES/NO
Transactions reports, G/L
  Monthly w/in 15 days   YES/NO
Payables agings
  Monthly w/in 15 days   YES/NO
Held Checks
      YES/NO
If YES, Held Checks Register
  Monthly w/in 15 days   YES/NO
Audited Annual Financials
  FYE w/in 120 days   YES/NO
Annual Operating Budget and
 
 

Forecasts
  W/in 60 days after to FYE   YES/NO

         
SEC Filings w/in 5
  days YES/NO  

FINANCIAL COVENANT
  REQUIRED   ACTUAL
 
       



      Minimum Adjusted QR 1.10 to 1.00 $ : 1.00 (Tested Monthly)  

Complies? YES/NO

Quarterly EBITDA $750,000 $ (Prior to 7/1/08 and Borrower

Fails to meet Minimum Liquidity
Ratio)

Complies? YES/NO

     
Fixed Charge Coverage Ratio
(After 7/1/08 and Borrower Fails
to meet Minimum Liquidity Ratio) 1.10 to 1.00
 

$: 1.00
 
   

Complies? YES/NO

OTHER TRIGGERS

     
Minimum Liquidity Ratio
  1.50 to 1.00
 
  Complies? YES/NO
Term Loan Reserve
50% of Term Loan
  When borrowings exceed $20 million and
Fixed Charge Coverage Ratio less than
1.25 to 1.00
$0
  All other times.

Terms are defined in the Schedule to the Loan Agreement, Section 5.1. Comments
regarding financial covenants:

TELECOMMUNICATION SYSTEMS, INC.

By:
Name:
Title:


Received:

By:
Name:
Title:


12